Title: From Hannah Phillips Cushing to Abigail Smith Adams, 28 April 1806
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam
Scituate April the 28th. 1806.

We are again permitted to return home in good health, after having passed as pleasant a winter as the times would permit. Mr Cushing was confined to his room three weeks with a great cold, attended with a slight fever, but his spirits were good even at that time, & he saw company every day. He attended Court 19th. Feby & on the 22nd. sat near seven hours without once leaving the bench, with as little fatigue as any one.
We came in five days to Phila: two days less than we ever came before; the roads being very good. Through Jersey they were very bad. According to Judge Livermores definition, they were truly democratic. We were at New York some days the begining of this month, I called to see Mrs Smith several times. She was in good health & better stirits than I expected. She related to me some circumstances relative to the Star chamber proceedings, which have been since published in the Herald.
Conl. Smith had crouds of company every day. He was not anxious as to the event of the Leander business, as it respected himself. But the loss of his Office I do most sincerely regret. I hope to have the pleasure of seeing & conversing with you the 15th. of May if the weather be good; we shall endeavour to be at Quincy by 12 OC. I shall send by the Stage tomorrow some Scions of the Pumkin sweetings, which we brought from Cont: They are in perfection in Decr & Jany. If you have not any of the kind I think you will be pleased with them. Also some Scions of the high Sweetings from our Orchard. which are excellent for baking the last of Augt. Will you my dear Friend be so good as to send some of the Scions of the St Germain to Judge Cranches, for him to give to the Stage driver to bring to me. The Plymouth Stage that leaves Boston Monys, Wedys, & Friys, passes our house. The other Stage passes on five miles from us. I will be much obliged to the Judge if he will take the trouble of attending to them. Please to give my regards to him, & Mrs Cranch. Mr Cushing joins me in best respects to the President, & yourself, & compliments to Mr, & Mrs Adams, & Miss Smith.
Your Affectionate
H CushingMrs Cushing will be much obliged, if Mrs Adams will send her two or three Scions of the Trowbridge Apple.
